Seabury, J. (concurring).
I concur in the result. I know of no set formula by which it can be determined whether the original employer or the contractor or hirer can be held liable for the act of a servant. Many of the rules which have been suggested for determining this question merely beg the real question as to who was the master at the time of the accident. Each case must be determined upon its own peculiar facts. All *116the circumstances of the case are. to be considered, including the measure of control which the contractor or hirer exercised over the conduct of the servant at the time of the accident. If this measure of control was such as to subject the servant to the same kind, and degree of authority as a master would ordinarily exercise over his own servant, the fact that the servant was employed by some one else who paid his wages would not relieve the person exercising the authority of a master from liability.
The question is peculiarly one of fact to be determined by a jury under proper instructions in the light of all the circumstances of the case. In the present case the facts proven show that at the time of the accident the plaintiff was subject to the exclusive control of the defendants Keating, and not the appellant against whom the judgment has been rendered, and for that reason the judgment should not be permitted to stand.
Guy and Seabury, JJ., concur.
Judgment reversed.